Citation Nr: 0924035	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder, 
characterized as sleep apnea, to include as due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1999 to October 
1999, and January 2003 to September 2003, during the Persian 
Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO), which inter alia denied service 
connection for the Veteran's sleep disorder, characterized as 
sleep apnea, to include as due to an undiagnosed illness.  
The Veteran disagreed with such denial and subsequently 
perfected an appeal.

In July 2008, the Board remanded this claim to the RO for 
additional development, including obtaining outstanding 
service treatment records (STRs) not associated with the 
Veteran's claims folder.  That development was completed and 
the case was returned to the Board for appellate review. 

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    


FINDINGS OF FACT

1.  The Veteran has active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.     

2.  Post-service, the Veteran was diagnosed with moderate 
obstructive sleep apnea associated with significant oxygen 
desaturation in July 2005.     

3.  Although the Veteran's STRs contain complaints of 
problems sleeping, there is no objective evidence relating 
the Veteran's sleep disorder to his active service or any 
incident therein.


CONCLUSION OF LAW

The criteria for an award of service connection for a sleep 
disorder, characterized as sleep apnea, including as due to 
an undiagnosed illness or other qualifying, chronic 
disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by a June 2005 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In a March 2006 attachment 
to a notice letter, the RO also advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA medical records, 
private treatment records, and statements submitted by the 
Veteran.  The Veteran did not request any hearings.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Merits of the Claim

The Veteran is seeking service connection for a sleep 
disorder, characterized as sleep apnea, which he maintains 
was incurred in-service.  In the alternative, the Veteran 
also claims that his sleep disorder was incurred as a result 
of an undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C.A. § 1117, which he 
maintains was incurred during his service in Southwest Asia.  
    
General Service Connection Claim  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the Veteran contends that his sleep disorder 
began while in-service.  On review of the record, the Board 
finds that service connection for a sleep disorder, 
characterized as sleep apnea, is not warranted. 

Initially, the Board finds that there is a current sleep 
disorder disability, diagnosed as moderate obstructive sleep 
apnea associated with significant oxygen desaturation.  See 
July 2005 Report of Polysomnography, Oklahoma Sleep Studies; 
September 2005 Sleep Study Report, Oklahoma City VAMC.  

However, the preponderance of the evidence is against the 
service connection claim for a sleep disorder.  In this 
regard, the Veteran's STRs reflect complaints of sleep 
problems and a history of sleep apnea reported by the Veteran 
in 2003.  See July 2003 Post-Deployment Health Reassessment; 
August 2003 Post-Deployment Health Reassessment.  No other 
service medical records indicated any complaints, treatment, 
or diagnoses of a sleep disorder.  The Veteran was not 
diagnosed with or treated for any sleep disorder in-service.

Further, the first post-service indication of any sleep 
disorder disability is reflected in a July 2005 Report of 
Polysomnography, dated approximately two years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
sleep apnea and his service.  The Board declines to obtain a 
medical nexus opinion with respect to the Veteran's service 
connection claim because there is no evidence of pertinent 
disability in service or for nearly two years following 
service.  Thus, while there is current evidence of a sleep 
disorder disability, there is no true indication that a 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of a sleep disorder disability in service 
and the lack of diagnosis of the claimed disability until two 
years post-service, any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      
   
38 U.S.C.A. § 1117 Claim  

Alternatively, the Veteran claims that his sleep disorder, 
characterized as sleep apnea, was incurred as a result of an 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C.A. § 1117, during his service in 
Southwest Asia.  

With respect to the claim that the Veteran's sleep disorder 
is due to an undiagnosed illness, compensation may be paid to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability due to undiagnosed illnesses or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2006, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

Here, upon consideration of the Veteran's STRs and post-
service medical records, the Board finds that the Veteran's 
sleep disorder symptoms have been variously diagnosed as 
"moderate obstructive sleep apnea associated with 
significant oxygen desaturation."  See July 2005 Report of 
Polysomnography, Oklahoma Sleep Studies; September 2005 Sleep 
Study Report, Oklahoma City VAMC.  Thus, inasmuch as the 
medical evidence of record reflects that the Veteran's sleep 
disorder disability has been diagnosed, service connection 
for such disability as due to an undiagnosed illness cannot 
be established.  Moderate obstructive sleep apnea associated 
with significant oxygen desaturation does not meet the 
definition for a "qualifying chronic disability" because 
sleep apnea is not undiagnosed illnesses, a medically 
unexplained chronic multisymptom illness, and a condition 
that requires a presumption per regulations promulgated by 
the VA.  See 38 U.S.C.A. § 1117.

Conclusion

Thus, the Board finds that the only evidence relating the 
Veteran's sleep disorder, characterized as sleep apnea, to 
service are his own statements.  Although he is competent to 
describe his symptomatology, he does not have the medical 
expertise to find that his sleep disorder is related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Accordingly, the weight of the evidence demonstrates that the 
Veteran's sleep disorder was not caused by any incident of 
service or as a result of an undiagnosed illness.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep disorder, 
characterized as sleep apnea, to include as due to an 
undiagnosed illness, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


